             Case 1:20-cv-00287-N/A Document 4              Filed 09/17/20       Page 1 of 18



                    UNITED STATES COURT OF INTERNATIONAL TRADE

                                           :
IRON MULE PRODUCTS, INC.                   :
                                           :
                      Plaintiff,           :
                                           :
                             v.            : Court No. 20-00287
                                           :
UNITED STATES OF AMERICA;                  :
OFFICE OF THE UNITED STATES TRADE          :
REPRESENTATIVE; ROBERT E. LIGHTHIZER, U.S. :
TRADE REPRESENTATIVE; U.S. CUSTOMS &       :
BORDER PROTECTION; MARK A. MORGAN, U.S. :
CUSTOMS & BORDER PROTECTION ACTING         :
COMMISSIONER,                              :
                                           :
                                           :
                      Defendants.          :
                                           :


                                            COMPLAINT

        Plaintiff Iron Mule Products, Inc. (“Plaintiff”) by and through their attorneys, allege and

state as follows:

        1.       This action concerns Defendants’ misapplication of authorities provided by the

Trade Act of 1974 by the Office of the United States Trade Representative, Customs and Border

Protection and other Executive Branch participants. This Complaint specifically focuses on

Defendants’ improper imposition of a third round and on products covered by so-called “List 3”

initially published through Notice of Modification of Section 301 Action: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

47,974 (Sept. 21, 2018), and subsequent fourth round of tariffs by so-called “List 4A.”

        2.       The Trade Act of 1974 (“Trade Act”) did not confer authority on Defendants to

collect additional duties pursuant to Section 301 of the Trade Act (19 U.S.C. § 2411). Section 304 of the

Trade Act (19 U.S.C. § 2414) required USTR to determine what action to take, if any, within 12 months after

                                                    1
             Case 1:20-cv-00287-N/A Document 4               Filed 09/17/20       Page 2 of 18



initiation of that investigation. The USTR failed to issue List 3 (or subsequent List 4A) within that window.

        3.       The Defendants implementation of the List 3 and List 4 tariff action also violates the

Administrative Procedure Act (“APA”). USTR (1) failed to provide sufficient opportunity for

comment, e.g., requiring interested parties to submit affirmative and rebuttal comments on the

same day; (2) failed to consider relevant factors when making its decision, e.g., undertaking no

analysis of the supposed “increased burden” imposed on U.S. commerce from the unfair policies

and practices that it originally investigated; and (3) failed to connect the record facts to the choices

it made.      The USTR was silent as to consideration of comments that were submitted in

promulgating List 3.

        4.       The Court should set aside Defendants’ actions as ultra vires and otherwise contrary

to law, as well as order Defendants to refund, with interest, any duties paid by Plaintiffs pursuant

to List 3 and/or List 4A.



                                            JURISDICTION

         5.      The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of the

United States providing for . . . tariffs, duties, fees, or other taxes on the importation of merchandise

for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).



                                                PARTIES

        6.       Plaintiff is an importer of various products subject to the additional ad valorem

duties under List 3 or List 4A.

        7.       Defendant United States of America received the disputed tariffs and is the statutory

                                                     2
             Case 1:20-cv-00287-N/A Document 4             Filed 09/17/20      Page 3 of 18



defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

        8.       The Office of the USTR is an executive agency of the United States charged with

investigating the trade practices of foreign countries under Section 301 of the Trade Act and

implementing “appropriate” responses, subject to the direction of the President. USTR conducted the

Section 301 investigation at issue and made numerous decisions regarding List 3 and List 4A.

        9.       Ambassador Robert Lighthizer currently holds the position of USTR and serves as

the director of the Office of the USTR.       Within these capacities, he made numerous decisions

regarding List 3 and List 4A.

        10.      Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by Plaintiffs to account for the tariffs imposed

by USTR under List 3 and List 4A.

        11.      Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,

he oversees CBP’s collection of duties paid by Plaintiffs under List 3 and List 4A.



                                                 STANDING

        12.      Plaintiff has standing to bring this claim because they are adversely affected or

aggrieved by agency action within the meaning of the APA. 5 U.S.C. § 702 and 28 U.S.C. § 2631(i)

(“Any civil action of which the Court of International Trade has jurisdiction . . . may be commenced

in the court by any person adversely affected or aggrieved by agency action within the meaning of Section

702 of title 5.”). Plaintiff was required to pay duties through unlawful tariffs imposed by Defendants

pursuant to List 3 and List 4A.




                                                   3
            Case 1:20-cv-00287-N/A Document 4               Filed 09/17/20     Page 4 of 18



                                      TIMELINESS OF THE ACTION

          13.    A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within two

  years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

         14.     The instant action contests action taken by Defendants that resulted in List 3.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018).

Plaintiffs’ claims accrued at the earliest on September 21, 2018, when USTR published notice of

List 3 in the Federal Register. Id. Plaintiffs have therefore timely filed this action.



                                          RELEVANT LAW

          15.    Under Section 301 of the Trade Act, the USTR is authorized to investigate a foreign

  country’s trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

  discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on imports

  from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

          16.    Under Section 304 of the Trade Act, the USTR is required to determine what action

  to take, if any, within 12 months after the initiation of the underlying investigation. Id. §

  2414(a)(1)(B), (2)(B).

          17.    Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or

  terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

  restriction on United States commerce” imposed by the investigated foreign country’s practice has

  “increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).




                                                    4
            Case 1:20-cv-00287-N/A Document 4                      Filed 09/17/20     Page 5 of 18



                                          PROCEDURAL HISTORY

   I.           USTR’s Investigation


          18.         On August 18, 2017, USTR formally initiated an investigation into “whether acts, policies,

and practices of the Government of China related to technology transfer, intellectual property, and

innovation are actionable under [Section 301(b) of] the Trade Act.” Initiation of Section 301 Investigation;

Hearing; and Request for Public Comments: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017).

          19.         On March 22, 2018, USTR released a report announcing the results of its investigation

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE , Findings of the Investigation Into China’s

Acts, Policies, And Practices Related to Technology Transfer, Intellectual Property, and Innovation Under

Section         301     of    The     Trade    Act     of       1974   (Mar.   22,    2018),    available     at

https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found that certain “acts,

policies, and practices of the Chinese government related to technology transfer, intellectual property, and

innovation are unreasonable or discriminatory and burden or restrict U.S. commerce.” Id. at 17.

          20.         On March 22, 2018, USTR published a “Fact Sheet” stating that “[a]n interagency team of

subject matter experts and economists estimate that China’s policies result in harm to the U.S. economy of

at least $50 billion per year.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Section 301

Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/fact-

sheets/2018/march/Section-301- fact-sheet. In line with President Trump’s directive, USTR also indicated

it would “propose additional tariffs” of 25% ad valorem “on certain products of China, with an annual trade

value commensurate with the harm caused to the U.S. economy resulting from China’s unfair policies.” Id.;

see Actions by the United States Related to the Section 301 Investigation of China’s Laws, Policies,

Practices, or Actions Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

13,099 (Mar. 27, 2018) (President Trump’s directive).




                                                            5
           Case 1:20-cv-00287-N/A Document 4                  Filed 09/17/20       Page 6 of 18



   II.         Lists 1 & 2


         21.       Between April and August 2018 (i.e., within the 12-month statutory deadline from the

initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants undertook a

series of actions to remedy the estimated harm to the U.S. economy caused by the investigated unfair

practices, ultimately imposing duties on imports from China covered by the so-called Lists 1 and 2.

         22.       On April 6, 2018, USTR published notice of its intent to impose “an additional duty of 25

percent on a list of products of Chinese origin.” Notice of Determination and Request for Public Comment

Concerning Proposed Determination of Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 14,906,

14,907 (Apr. 6, 2018). The products on the proposed list covered 1,333 tariff subheadings with a total value

of “approximately $50 billion in terms of estimated annual trade value for calendar year 2018.” Id. at

14,907.USTR explained that it chose $50 billion because that amount was “commensurate with an

economic analysis of the harm caused by China’s unreasonable technology transfer policies to the U.S.

economy, as covered by USTR’s Section 301 investigation.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Under Section 301 Action, USTR Releases Proposed Tariff List on Chinese

Products (Apr. 3, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/april/under- section-301-action-ustr.

         23.       On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

28,710 (June 20, 2018). USTR explained that it had “narrow[ed] the proposed list in the April 6, 2018 notice

to 818 tariff subheadings, with an approximate annual trade value of $34 billion.” Id. at 28,711.

         24.       At the same time that it finalized List 1, USTR announced that it intended to impose a 25%

ad valorem duty on a second proposed list of Chinese products in order to “maintain the effectiveness of



                                                      6
            Case 1:20-cv-00287-N/A Document 4                     Filed 09/17/20    Page 7 of 18



[the] $50 billion trade action” grounded in its Section 301 investigation. Id. at 28,712. USTR announced a

proposed “List 2” covering 284 tariff subheadings with “an approximate annual trade value of $16 billion.”

Id. at 28,711-12.

          25.       On August 16, 2018, USTR published notice of the final list of products subject to an

additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose “annual trade

value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

40,823, 40,823-24 (Aug. 16, 2018).

   III.         List 3 and 4


          26.       Following USTR’s issuance of the results of its investigation in March 2018, Defendants

broadly expanded the scope of the tariffs imposed under Section 301 of the Trade Act to cover imports

worth more than $500 billion—ten times the amount it had deemed “commensurate” with the findings of

USTR’s original investigation. Shortly after President Trump directed USTR in April 2018 to consider

imposing duties on $50 billion in Chinese products, China promptly threatened to impose retaliatory duties

on the same value of imports from the United States. In response, President Trump “instructed the USTR

to consider whether $100 billion of additional tariffs would be appropriate under Section 301” due to

“China’s unfair retaliation.” THE WHITE HOUSE, Statement from Donald J. Trump on Additional Proposed

Section     301     Remedies    (Apr.   5,   2018),   available     at https://www.whitehouse.gov/briefings-

statements/statement-president-donald-j-trump- additional-proposed-section-301-remedies/.

          27.       When USTR finalized List 1 in mid-June 2018, President Trump warned China that he

would consider imposing additional tariffs on Chinese goods if China retaliated against the United States.

E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50 Billion in Chinese Goods, THE

HILL (June 15, 2018), available at http://thehill.com/homenews/administration/392421-trump-announces-

tariffs-on-50-billion-in-chinese-goods (“The president said the United States will pursue additional tariffs

if China retaliates ‘such as imposing new tariffs on United States goods, services or agricultural products;

raising non-tariff barriers; or taking punitive actions against American exporters or American companies

                                                       7
          Case 1:20-cv-00287-N/A Document 4                    Filed 09/17/20       Page 8 of 18



operating in China.’”).

        28.        On June 18, 2018, President Trump formally directed USTR to consider whether the United

States should impose additional duties on products from China with an estimated trade value of $200

billion—despite USTR having not yet implemented List 1 and List 2. President Trump acknowledged that

China’s threatened retaliatory “tariffs on $50 billion worth of United States exports” motivated his decision.

THE WHITE HOUSE, Statement from the President Regarding Trade with China (June 18, 2018), available

at https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade- china-2/ (“This

latest action by China clearly indicates its determination to keep the United States at a permanent and unfair

disadvantage, which is reflected in our massive $376 billion trade imbalance in goods. This is

unacceptable.”).

        29.        Acknowledging the purpose of the President’s directive, USTR stated that it would design

the newly proposed duties to address China’s threatened retaliatory measures, rather than any of the harms

identified in its Section 301 investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE,

USTR Robert Lighthizer Statement on the President’s Additional China Trade Action (June 18, 2018),

available at https://ustr.gov/about- us/policy-offices/press-office/press-releases/2018/june/ustr-robert-

lighthizer-statement-0 (explaining that, although Lists 1 and 2 “were proportionate and responsive to forced

technology transfer and intellectual property theft by the Chinese” identified in the Section 301 investigation,

the proposed duties for a third list of products were necessary to respond to the retaliatory and “unjustified

tariffs” that China may impose to target “U.S. workers, farmers, ranchers, and businesses”).

        30.        China retaliated by imposing 25% ad valorem tariffs on $50 billion in U.S. goods

implemented in two stages of $34 billion and $16 billion on the same dates the United States began

collecting its own 25% tariffs under List 1 (July 6, 2018) and List 2 (August 23, 2018).

        31.        About one week later, USTR published notice of its proposal to “modify the action in this

investigation by maintaining the original $34 billion action and the proposed $16 billion action, and by

taking a further, supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]

products [from] China with an annual trade value of approximately $200 billion.” Request for Comments


                                                      8
           Case 1:20-cv-00287-N/A Document 4                    Filed 09/17/20       Page 9 of 18



Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 33,608,

33,608 (July 17, 2018). USTR initially set a deadline of August 17, 2018 for initial comments; August 20-

23, 2018 for a public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

         32.      In its notice, USTR confirmed that it had relied on China’s decision to impose “retaliatory

duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as justification “China’s response

to the $50 billion action announced in the investigation and its refusal to change its acts, policies, and

practices”). USTR explicitly tied the $200 billion in its proposed action to the level of retaliatory duties

imposed by China on U.S. imports, noting that “action at this level is appropriate in light of the level of

China’s announced retaliatory action ($50 billion) and the level of Chinese goods imported into the United

States ($505 billion in 2017).” Id.; see also id. (Because “China’s retaliatory action covers a substantial

percentage of U.S. goods exported to China ($130 billion in 2017),” “the level of the U.S. supplemental

action must cover a substantial percentage of Chinese imports.”). Although it pointed to China’s retaliatory

measures, USTR did not identify any increased burdens or restrictions on U.S. commerce resulting from

the unfair practices that USTR had investigated. See id.

         33.      USTR’s contemporaneous press statements corroborated the contents of its notice: China’s

retaliatory duties motivated its proposed action. Ambassador Lighthizer stated that the proposed action

came “[a]s a result of China’s retaliation and failure to change its practice.” OFFICE OF THE UNITED STATES

TRADE REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on Section 301

Action    (July   10,   2018),    available    at   https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/july/statement-us-trade-representative.

         34.      On July 10, 2018, President Trump suggested that the United States’ trade imbalance with

China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018, 9:17 PM EDT),

https://twitter.com/realDonaldTrump/status/1005982266496094209. President Trump also expressed his

frustration over China’s purported manipulation of its currency and national monetary policy, as well as his

continued displeasure over China’s retaliatory tariffs and the trade imbalance between the two nations. See,


                                                       9
         Case 1:20-cv-00287-N/A Document 4                    Filed 09/17/20     Page 10 of 18



e.g., @realDonaldTrump, TWITTER        (July   20,        2018,   8:43   AM     EDT),

https://twitter.com/realDonaldTrump/status/1020287981020729344; @realDonaldTrump, TWITTER (July

20,   2018,    8:51   AM     EDT),    https://twitter.com/realDonaldTrump/status/1020290163933630464;

@realDonaldTrump, TWITTER (July 25, 2018, 7:20 AM EDT),

https://twitter.com/realDonaldTrump/status/1022079127799701504; @realDonaldTrump, TWITTER (July

25, 2018, 7:01 AM EDT), https://twitter.com/realDonaldTrump/ status/1022074252999225344.

        35.     On August 1, 2018, Ambassador Lighthizer announced that, in light of China’s retaliatory

duties, USTR would propose to increase the additional duty from 10% to 25% ad valorem. Rather than

addressing the practices that USTR investigated pursuant to Section 301 of the Trade Act, he stated that

China “[r]egrettably . . . has illegally retaliated against U.S. workers, farmers, ranchers and businesses.”

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade Representative

Robert Lighthizer on Section 301 Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-

offices/press- office/press-releases/2018/august/statement-us-trade-representative.

        36.     On August 7, 2018, USTR formally proposed “raising the level of the additional duty in

the proposed supplemental action from 10 percent to 25 percent.” Extension of Public Comment Period

Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 38,760,

38,760 (Aug. 7, 2018). USTR also set new dates for a public hearing over six days ending on August 27,

2018. See id.; see also OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Public Hearings on

Proposed Section 301 Tariff List (Aug. 17, 2018) (modifying hearing schedule), available at

https://ustr.gov/about-us/policyoffices/press-office/press-releases/2018/august/public-hearings-proposed-

section-301.

        37.     At the same time, USTR adjusted the deadlines for the submission of written comments,

setting September 6, 2018—less than a month later—as the new deadline for both initial and rebuttal

comments from the public. 83 Fed. Reg. at 38,761. That adjustment, deviating from its past practices,

prevented both USTR and the public from considering initial comments at the hearing, and left insufficient


                                                     10
           Case 1:20-cv-00287-N/A Document 4                  Filed 09/17/20      Page 11 of 18



time for interested parties to review and respond to the initial comments filed by other parties. USTR also

limited     each     hearing    participant   to    five    minutes.    Docket     No.    USTR-2018-0026,

https://beta.regulations.gov/document/USTR-2018-0026-0001. Approximately 350 witnesses appeared at

the six-day hearing, and the public submitted over 6,000 comments. Id.

          38.      Just eleven days after receiving final comments from the public, President Trump

announced that he had directed USTR “to proceed with placing additional tariffs on roughly $200 billion

of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17, 2018)

https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/.         Once   again,   the

President made clear that China’s response to the $50 billion tariff action (i.e., List 1 and List 2 duties)

motived his decision, and he immediately promised to proceed with “phase three” of the plan—an

additional $267 billion tariff action—“if China takes retaliatory action against our farmers or other

industries.” Id.

          39.      Following the President’s announcement, USTR published notice of the final list of

products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg. at 47,974. USTR

imposed a 10% ad valorem tariff that was set to rise automatically to 25% on January 1, 2019. Id. USTR

determined that the List 3 duties would apply to all listed products that enter the United States from China

on or after September 24, 2018. Id. USTR did not respond to any of the over 6,000 comments that it received

or any of the testimony provided by roughly 350 witnesses. Id.

          40.      As legal support for its action, USTR for the first time cited Section 307(a)(1)(B) of the

Trade Act.

          41.      In the months that followed, China and the United States attempted to resolve their

differences through trade negotiations. Based on the progress made with China in those negotiations, the

Trump Administration announced in December 2018, and again in February 2019, that it would delay the

scheduled increase in the List 3 duty rate from 10 to 25%. Notice of Modification of Section 301 Action:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of Modification of Section 301 Action: China’s


                                                      11
          Case 1:20-cv-00287-N/A Document 4                    Filed 09/17/20       Page 12 of 18



Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 7,966 (Mar. 5, 2019).

        42.      In May 2019, when the trade negotiations ultimately fell apart, USTR announced its intent to

raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1, 2019, depending on

the day of export. See Notice of Modification of Section 301 Action: China's Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 20,459 (May 9, 2019)

(“List 3 Rate Increase Notice”); see also Implementing Modification to Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed.

Reg. 21,892 (May 15, 2019). The notice cited China’s decision to “retreat from specific commitments

agreed to in earlier rounds” of negotiations as the basis for the increase in the duty rate. List 3 Rate Increase

Notice, 84 Fed. Reg. at 20,459. Unlike with past imposition of new tariffs, USTR did not seek public

comment but rather simply announced that the increase would occur. Id.

        43.      The duties imposed on products covered by List 3 remain in effect as of the date of this

Complaint, with the exception of a limited number of products for which USTR granted exclusions from

the duties. See, e.g., Notice of Product Exclusion Extensions: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020).

        44.      On May 17, 2019, USTR announced its intent to proceed with List 4 covering more

products subject to additional duties. Under USTR’s proposal, List 4 would impose an additional duty of

25% ad valorem on products worth $300 billion. Request for Comments Concerning Proposed Modification

of Action Pursuant to Section 301: China's Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained that its

decision was motivated by China’s “retreat[] from specific commitments made in previous [negotiating]

rounds [and] announce[ment of] further retaliatory action against U.S. commerce.” Id.

        45.      USTR invited the public to comment on proposed List 4 and participate in a hearing. Id.

The     public     submitted      nearly     3,000      comments.       Docket      No.      USTR-2019-0004,

https://beta.regulations.gov/document/USTR-2019-0004-0001. The timeline for participation in the hearing


                                                      12
         Case 1:20-cv-00287-N/A Document 4                   Filed 09/17/20      Page 13 of 18



left little room for meaningful input as USTR required witnesses to submit drafts of their testimony by June

10, 2019, some seven days before the deadline for fully developed written comments, and then it again

limited witnesses to five minutes of testimony at the hearing. Id.

        46.     On August 1, 2019, citing China’s failure to follow through on agricultural purchases and

to reduce exports of fentanyl flowing into the United States, President Trump announced that the List 4

tariffs would become effective September 1, 2019 at a rate of 10% ad valorem. @realDonaldTrump,

TWITTER              (Aug.             1,            2019,            1:26            PM             EDT),

https://twitter.com/realDonaldTrump/status/1156979446877962243 (noting a “small additional Tariff of

10% on the remaining 300 Billion Dollars of goods and products coming from China into our Country”).

        47.     On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019). List 4A would impose a 10%

ad valorem duty on goods worth roughly $120 billion, effective September 1, 2019. Id. at 43,304. List 4B

would impose a 10% ad valorem duty on the remaining goods (with limited exclusions “based on health,

safety, national security, and other factors”), effective December 15, 2019. Id. at 43,305. Once again, USTR

did not address any of the nearly 3,000 comments submitted or any of the testimony provided by witnesses,

other than to claim that its determination “takes account of the public comments and the testimony.” Id.

        48.     As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of the Trade

Act and pointed to “China’s subsequent defensive actions taken to maintain those unfair acts, policies, and

practices as determined in that investigation,” including retaliatory tariffs on U.S. imports, retreating

from commitments during negotiations, and devaluing its currency as a basis for this decision. Id.

        49.     On August 30, 2019, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that it increased the tariff rate

because, shortly after it finalized List 4A and List 4B, “China responded by announcing further tariffs on


                                                    13
          Case 1:20-cv-00287-N/A Document 4                  Filed 09/17/20      Page 14 of 18



U.S. goods.” Id. at 45,822. USTR once again cited to China’s retreat from its negotiation commitments and

devaluation of its currency as grounds for its action. Id.

        50.        On December 18, 2019, as a result of successfully negotiating a limited trade deal with

China, USTR published notice that it would “suspend indefinitely the imposition of additional duties of 15

percent on products of China covered by” List 4B. Notice of Modification of Section 301 Action: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also stated its intent to reduce the tariff rate applicable to

products covered by List 4A, id., an action that ultimately became effective on February 14, 2020, when

USTR halved the applicable duty rate, Notice of Modification of Section 301 Action: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741

(Jan. 22, 2020).

        51.        In the months that followed, the United States and China implemented the limited trade

deal that they negotiated near the end of 2019. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE,

United States and China Reach Phase One Trade Agreement (Dec. 13, 2019), https://ustr.gov/about-

us/policy-offices/press-office/pressreleases/2019/december/ united-states-and-china-reach.

        52.        The duties imposed on products covered by List 4A remain in effect as of the date of this

Complaint. Although the proposed duties on products covered by List 4B remain suspended, President

Trump has continued to threaten to impose them if China does not meet its obligations under their limited

trade deal. See, e.g., @realDonaldTrump, TWITTER                 (June   22,   2020,   10:22    PM    EDT),

https://twitter.com/realDonaldTrump/ status/1275252814206447618 (“The China Trade Deal is fully intact.

Hopefully they will continue to live up to the terms of the Agreement!”).




                                                     14
         Case 1:20-cv-00287-N/A Document 4               Filed 09/17/20     Page 15 of 18



                                   STATEMENT OF CLAIMS

                                              COUNT ONE

     (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        53.     Paragraphs 1 through 52 are incorporated by reference.

        54.     The Declaratory Judgment Act authorizes any court of the United States to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        55.     The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 and List 4A tariffs.

        56.     Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to List 3 and List 4A on any

such determination.

        57.     If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to

take within “12 months after the date on which the investigation is initiated.” 19 U.S.C. §

2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018, over a

year after USTR initiated the underlying Section 301 investigation on August 18, 2017.

        58.     Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce

from the foreign country’s investigated unfair acts, policies, or practices increases or decreases. 19

U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to

increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated


                                                 15
         Case 1:20-cv-00287-N/A Document 4               Filed 09/17/20     Page 16 of 18



pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to escalate its focused

investigatory findings into an open-ended trade war.

       59.       Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is no

longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not authorize

Defendants to increase tariff actions that are no longer “appropriate,” but rather only to delay,

taper, or terminate such actions.

       60.       Plaintiffs are therefore entitled to a declaratory judgment that Defendants’ actions

giving rise to List 3 and List 4A are ultra vires and contrary to law.



                                           COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       61.       Paragraphs 1 through 60 are incorporated by reference.

       62.       The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       63.       Defendants exceeded their authority under the Trade Act in promulgating List 3 and

List 4 and therefore acted “not in accordance with the law” and “in excess of statutory authority”

for the reasons set forth in Count One.

       64.       Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.


                                                 16
             Case 1:20-cv-00287-N/A Document 4           Filed 09/17/20      Page 17 of 18



       65.       Defendants also promulgated List 3 and List 4 in an arbitrary and capricious manner

because they did not provide a sufficient opportunity for comment, failed to meaningfully consider

relevant factors when making their decisions, and failed to adequately explain their rationale.

                                          PRAYER FOR RELIEF


        Wherefore, Plaintiffs respectfully request that this Court

        (1)      declare that Defendants’ actions resulting in tariffs on products covered by List 3

                 and List 4A are unauthorized by, and contrary to, the Trade Act;

        (2)      declare that Defendants arbitrarily and unlawfully promulgated List 3 and List 4 in

                 violation of the APA;

        (3)      vacate the List 3 and List 4 rulemaking;

        (4)      order Defendants to refund, with interest, any duties paid by Plaintiffs pursuant to

                 List 3 and List 4A;

        (5)      permanently enjoin Defendants from applying List 3 or List 4 against Plaintiffs and

                 collecting any duties from Plaintiffs pursuant to List 3 or List 4A;

        (6)      award Plaintiffs their costs and reasonable attorney fees; and

        (7)      grant such other and further relief as may be just and proper.



                                                Respectfully submitted,

                                                /s/ Lawrence W. Hanson
                                                Lawrence W. Hanson

 Dated: September 17, 2020                      The Law Office of Lawrence W. Hanson, P.C.

                                                Counsel to Iron Mule Products, Inc.
                                                1330 Post Oak Blvd, Suite 1225
                                                Houston, TX 77098
                                                (713) 961-8023
                                                lwhanson@lwhansonassociates.com


                                                  17
         Case 1:20-cv-00287-N/A Document 4                Filed 09/17/20   Page 18 of 18



                                 CERTIFICATE OF SERVICE

       Pursuant to U.S. Court of International Trade Rule 4(b), (h), and (l), I hereby certify that

on or before September 18, 2020, copies of Plaintiffs’ Summons and Complaint were served on

the following parties by certified mail, return receipt requested:



 Attorney-In-Charge                                   Attorney-In-Charge
 International Trade Field Office                     Commercial Litigation Branch
 Commercial Litigation Branch                         U.S. Department of Justice
 U.S. Department of Justice                           1100 L Street, NW
 26 Federal Plaza                                     Washington, DC 20530
 New York, NY 10278

 General Counsel Joseph L. Barloon                    Chief Counsel Scott K. Falk
 Office of the General Counsel                        Office of Chief Counsel
 Office of the U.S. Trade Representative              U.S. Customs & Border Protection
 600 17th Street, NW                                  1300 Pennsylvania Ave., NW
 Washington, DC 20006                                 Washington, DC 20229



                                                                           /s/ Lawrence W. Hanson
                                                                              Lawrence W. Hanson




                                                 18
